Exhibit 10.3




REGISTRATION RIGHTS AGREEMENT




This Registration Rights Agreement ("Agreement"), dated as of October 25, 2005,
is made by and between GREENS WORLDWIDE INCORPORATED, a Arizona corporation
("Company"), and BRITTANY CAPITAL MANAGEMENT LIMITED, a Bahamian corporation
(the "Subscriber").




RECITALS




WHEREAS, upon the terms and subject to the conditions of the Private Equity
Credit Agreement ("Purchase Agreement"), between the Subscriber and the Company,
the Company has agreed to issue and sell to the Subscriber up to thirty million
dollars ($30,000,000) of the common stock of the Company ("Subscribed Shares"),
no par value per share (the "Common Stock"), and




WHEREAS, to induce the Subscriber to execute and deliver the Purchase Agreement,
the Company has agreed to provide certain registration rights under the
Securities Act of 1933, as amended, and the rules and regulations thereunder, or
any similar successor statute (collectively, "Securities Act"), and applicable
state securities laws with respect to the Subscribed Shares;




NOW, THEREFORE, in consideration of the premises and the mutual covenants
contained herein and other good and valuable consideration, the receipt and
sufficiency of which are hereby acknowledged, the Company and the Subscriber
hereby agree as follows:




1.

Definitions.




(a)

As used in this Agreement, the following terms shall have the following meaning:




(i)

“Potential Material Event” means any of the following: (a) the possession by the
Company of material information not ripe for disclosure in a Registration
Statement, which shall be evidenced by determinations in good faith by the Board
of Directors of the Company that disclosure of such information in the
Registration Statement would be detrimental to the business and affairs of the
Company, or (b) any material engagement or activity by the Company which would,
in the good faith determination of the Board of Directors of the Company, be
adversely affected by disclosure in a Registration Statement at such time, which
determination shall be accompanied by a good faith determination by the Board of
Directors of the Company that the Registration Statement would be materially
misleading absent the inclusion of such information.




(ii)

"Subscription Date" means the date of this Agreement.




(iii)

"Subscriber" has the meaning set forth in the preamble to this Agreement.








1










(iv)

"Register", "registered" and "registration" refer to a registration effected by
preparing and filing a Registration Statement or Statements in compliance with
the Securities Act and pursuant to Rule 415 under the Securities Act or any
successor rule providing for offering securities on a delayed or continuous
basis ("Rule 415"), and the declaration or ordering of effectiveness of such
Registration Statement by the United States Securities and Exchange Commission
(the "SEC").




(v)

"Registrable Securities" means the Subscribed Shares.




(vi)

"Registration Statement" means a registration statement of the Company under the
Securities Act.




(b)

Capitalized terms used herein and not otherwise defined herein shall have the
respective meanings set forth in the Purchase Agreement.




2.

Registration.




(a)

Mandatory Registration.

The Company shall prepare and file with the SEC, no later than forty five (45)
business days after the Subscription Date, a Registration Statement on Form SB-2
("Registration Statement"), or such other appropriate Registration Statement,
pursuant to Rule 457(o) of the Securities Act, no less than (a) 200% of the
Minimum Commitment Amount. Such Registration Statement shall state that, in
accordance with the Securities Act, it also covers such indeterminate number of
additional shares of Common Stock as may become issuable to prevent dilution
resulting from stock splits, or stock dividends.  If at any time the number of
Subscribed Shares exceeds the aggregate number of shares of Common Stock then
registered, the Company shall, within five (5) business days after receipt of
written notice from the Subscriber, file with the SEC an additional Registration
Statement on Form SB-2 or any other applicable registration statement, to
register the Subscribed Shares that exceed the aggregate number of shares of
Common Stock already registered.




(b)

Damages.  If the Registration Statement covering the Registrable Securities
required to be filed by the Company pursuant to Section 2(a) hereof is not
declared effective within one hundred and twenty (120) days from the
Subscription Date, then the Subscriber shall be entitled to the sums set forth
in Section 2.1(b) of the Private Equity Credit Agreement.








2










The Company acknowledges that its failure to have the Registration Statement
declared effective within one hundred twenty (120) days from the Subscription
Date (for any reason other than the requirement by the SEC of modifications to
the structure of the transactions or trading contemplated hereby that are
unacceptable to the Company or the Subscriber) shall cause the Subscriber to
suffer damages in an amount that shall be difficult to ascertain.  Accordingly,
the parties agree that it is appropriate to include in the Private Equity Credit
Agreement a provision for liquidated damages.  The parties acknowledge and agree
that the liquidated damages provision set forth in such Section 2.1(b) of the
Private Equity Credit Agreement represents the parties’ good faith effort to
quantify such damages and, as such, agree that the form and amount of such
liquidated damages are reasonable and will not constitute a penalty.  The
payment of liquidated damages shall not relieve the Company from its obligations
to register the Common Stock and deliver the Common Stock pursuant to the terms
of this Agreement, the Purchase Agreement and the Subscribed Shares.




3.

Obligation of the Company.

In connection with the registration of the Registrable Securities, the Company
shall do each of the following:




(a)

Prepare promptly, and file with the SEC within forty five (45) days of the
Subscription Date, a Registration Statement with respect to not less than the
number of Registrable Securities provided in Section 2(a) above, and,
thereafter, use all diligent efforts to cause the Registration Statement
relating to the Registrable Securities to become effective the earlier of (a)
five (5) business days after notice from the Securities and Exchange Commission
that the Registration Statement may be declared effective, or (b) one hundred
twenty (120) days after the Subscription Date, and keep the Registration
Statement effective at all times until the earliest of (i) the date that is one
year after the completion of the last Closing Date under the Purchase Agreement,
(ii) the date when the Subscriber may sell all Registrable Securities under Rule
144 without volume limitations, or (iii) the date the Subscriber no longer owns
any of the Registrable Securities (collectively, the "Registration Period"),
which Registration Statement (including any amendments or supplements, thereto
and prospectuses contained therein) shall not contain any untrue statement of a
material fact or omit to state a material fact required to be stated therein or
necessary to make the statements therein, in the light of the circumstances
under which they were made, not misleading;




(b)

Prepare and file with the SEC such amendments (including post-effective
amendments) and supplements to the Registration Statement and the prospectus
used in connection with the Registration Statement as may be necessary to keep
the Registration Statement effective at all times during the Registration
Period, and, during the Registration Period, and to comply with the provisions
of the Securities Act with respect to the disposition of all Registrable
Securities of the Company covered by the Registration Statement until the
expiration of the Registration Period.








3










(c)

Permit a single firm of counsel designated by Subscriber to review the
Registration Statement and all amendments and supplements thereto a reasonable
period of time (but not less than three (3) Business Day) prior to their filing
with the SEC, and not file any document in a form to which such counsel
reasonably objects.




(d)

Notify Subscriber and Subscriber’s legal counsel identified to the Company
("Subscriber’s Counsel") (and, in the case of (i)(A) below, not less than one
(1) Business Day prior to such filing) and (if requested by any such person)
confirm such notice in writing no later than one (1) Business Day following the
day (i): (A) when a prospectus or any prospectus supplement or post-effective
amendment to the Registration Statement is proposed to be filed; (B) whenever
the SEC notifies the Company whether there will be a "review" of such
Registration Statement; (C) whenever the Company receives (or a representative
of the Company receives on its behalf) any oral or written comments from the SEC
respect of a Registration Statement (copies or, in the case of oral comments,
written or oral summaries of such comments shall be promptly furnished by the
Company to Subscriber’s Counsel); and (D) with respect to the Registration
Statement or any post-effective amendment, when the same has become effective;
(ii) of any request by the SEC or any other Federal or state governmental
authority for amendments or supplements to the Registration Statement or the
prospectus or for additional information; (iii) of the issuance by the SEC of
any stop order suspending the effectiveness of the Registration Statement
covering any or all of the Registrable Securities or the initiation of any
proceedings for that purpose; (iv) if at any time any of the representations or
warranties of the Company contained in any agreement (including any securities
purchase agreement) contemplated hereby ceases to be true and correct in all
material respects; (v) of the receipt by the Company of any notification with
respect to the suspension of the qualification or exemption from qualification
of any of the Registrable Securities for sale in any jurisdiction, or the
initiation or threatening of any proceeding for such purpose; and (vi) of the
occurrence of any event that to the knowledge of the Company makes any statement
made in the Registration Statement or the prospectus or any document
incorporated or deemed to be incorporated therein by reference untrue in any
material respect or that requires any revisions to the Registration Statement,
the prospectus or other documents so that, in the case of the Registration
Statement or the prospectus, as the case may be, it will not contain any untrue
statement of a material fact or omit to state any material fact required to be
stated therein or necessary to make the statements therein, in the light of the
circumstances under which they were made, not misleading. In addition, the
Company shall furnish Subscriber’s Counsel with copies of all intended written
responses to the comments contemplated in clause (C) of this Section not later
than one (1) Business Day in advance of the filing of such responses with the
SEC so that Subscriber shall have the opportunity to comment thereon.








4










(e)

Furnish to Subscriber, (i) promptly after the same is prepared and publicly
distributed, filed with the SEC, or received by the Company, one (1) copy of the
Registration Statement, each preliminary prospectus and the prospectus, and each
amendment or supplement thereto, and (ii) such number of copies of a prospectus,
including a preliminary prospectus, and all amendments and supplements thereto
and such other documents, as the Subscriber may reasonably request in order to
facilitate the disposition of the Registrable Securities owned by the
Subscriber;




(f)

Use all diligent efforts to (i) register and/or qualify the Registrable
Securities covered by the Registration Statement under such other securities or
blue sky laws of such jurisdictions as the Subscriber may reasonably request and
in which significant volumes of shares of Common Stock are traded, (ii) prepare
and file in those jurisdictions such amendments (including post-effective
amendments) and supplements to such registrations and qualifications as may be
necessary to maintain the effectiveness thereof at all times during the
Registration Period, (iii) take such other actions as may be necessary to
maintain such registrations and qualification in effect at all times during the
Registration Period, and (iv) take all other actions reasonably necessary or
advisable to qualify the Registrable Securities for sale in such jurisdictions;
provided, however, that the Company shall not be required in connection
therewith or as a condition thereto to (A) qualify to do business in any
jurisdiction where it would not otherwise be required to qualify but for this
Section 3(f), (B) subject itself to general taxation in any such jurisdiction,
(C) file a general consent to service of process in any such jurisdiction, (D)
provide any undertakings that cause more than nominal expense or burden to the
Company or (E) make any change in its charter or by-laws or any then existing
contracts, which in each case the Board of Directors of the Company determines
to be contrary to the best interests of the Company and its stockholders;




(g)

As promptly as practicable after becoming aware of such event, notify the
Subscriber of the happening of any event of which the Company has knowledge, as
a result of which the prospectus included in the Registration Statement, as then
in effect, includes any untrue statement of a material fact or omits to state a
material fact required to be stated therein or necessary to make the statements
therein, in the light of the circumstances under which they were made, not
misleading ("Registration Default"), and uses all diligent efforts to promptly
prepare a supplement or amendment to the Registration Statement or other
appropriate filing with the SEC to correct such untrue statement or omission,
and any other necessary steps to cure the Registration Default, and deliver a
number of copies of such supplement or amendment to the Subscriber as the
Subscriber may reasonably request.  Failure to cure the Registration Default
within ten (10) business days shall result in the Company including liquidated
damages of 2% of the cost of all common stock then held by the investor for each
15 day period or portion thereof, beginning on the date of suspension.  








5










(h)

As promptly as practicable after becoming aware of such event, notify the
Subscriber (or, in the event of an underwritten offering, the managing
underwriters) of the issuance by the SEC of any notice of effectiveness or any
stop order or other suspension of the effectiveness of  the Registration
Statement at the earliest possible time;




(i)

Notwithstanding the foregoing, if at any time or from time to time after the
date of effectiveness of the Registration Statement, the Company notifies
Investor in writing of the existence of a Potential Material Event (“Blackout
Notice”), Investor shall not offer or sell any Registrable Securities, or engage
in any other transaction involving or relating to the Registrable Securities,
from the time of the giving of notice with respect to a Potential Material Event
until Investor receives written notice from the Company that such Potential
Material Event either has been disclosed to the public or no longer constitutes
a Potential Material Event; provided, however, that (a) the Company may not so
suspend the right to such holders of Registrable Securities for more than two
ten (10) day periods in the aggregate during any 12-month period (“Blackout
Period”) with at least a ten (10) Business Day interval between such periods,
during the periods the Registration Statement is required to be in effect, or
(b) that if such Blackout Period exceeds the permitted ten (10) day periods, the
Company shall pay damages of  2% of the cost of all common stock then held by
the Investor for each fifteen (15) day period or portion thereof, beginning on
the date of the suspension.




(j)

Use its commercially reasonable efforts, if eligible, either to (i) cause all
the Registrable Securities covered by the Registration Statement to be listed on
a national securities exchange and on each additional national securities
exchange on which securities of the same class or series issued by the Company
are then listed, if any, if the listing of such Registrable Securities is then
permitted under the rules of such exchange, or (ii) secure designation of all
the Registrable Securities covered by the Registration Statement as a National
Association of Securities Dealers Automated Quotations System ("Nasdaq”) "Small
Capitalization" within the meaning of Rule 11Aa2-1 of the SEC under the
Securities Exchange Act of 1934, as amended (the "Exchange Act"), and the
quotation of the Registrable Securities on the Nasdaq Small Cap Market; or if,
despite the Company’s commercially reasonable efforts to satisfy the preceding
clause (i) or (ii), the Company is unsuccessful in doing so, to secure NASD
authorization and quotation for such Registrable Securities on the
Over-the-Counter Bulletin Board and, without limiting the generality of the
foregoing, to arrange for at least two market makers to register with the
National Association of Securities Dealers, Inc. ("NASD") as such with respect
to such registrable  securities; provided, however, that the Subscriber
acknowledges that the Company does not currently meet the requirements for
listing on a national securities exchange or the Nasdaq Small Cap Market
pursuant to (i) or (ii) and that nothing in this section shall be construed to
require the Company to pursue such qualification until such time as the Company
satisfies such requirements for a period of not less than forty-five (45) days;




(k)

Provide a transfer agent for the Registrable Securities not later than the
Subscription Date of the Registration Statement;








6










(l)

Cooperate with the Subscriber to facilitate the timely preparation and delivery
of certificates for the Registrable Securities to be offered pursuant to the
Registration Statement and enable such certificates for the Registrable
Securities to be in such denominations or amounts as the case may be, as the
Subscriber may reasonably request and registration in such names as the
Subscriber may request; and, within five (5) business days after a Registration
Statement which includes Registrable Securities is ordered effective by the SEC,
the Company shall deliver, and shall cause legal counsel selected by the Company
to deliver, to the transfer agent for the Registrable Securities (with copies to
the Subscriber) an appropriate instruction and opinion of such counsel, if so
required by the Company’s transfer agent; and




(m)

Take all other reasonable actions necessary to expedite and facilitate
distribution to the Subscriber of the Registrable Securities pursuant to the
Registration Statement.




4.

Obligations of the Subscriber.  In connection with the registration of the
Registrable Securities, the Subscriber shall have the following obligations;




(a)

It shall be a condition precedent to the obligations of the Company to complete
the registration pursuant to this Agreement with respect to the Registrable
Securities of the Subscriber that the Subscriber shall timely furnish to the
Company such information regarding itself, the Registrable Securities held by
it, and the intended method of disposition of the Registrable Securities held by
it, as shall be reasonably required to effect the registration of such
Registrable Securities and shall timely execute such documents in connection
with such registration as the Company may reasonably request.

 

(b)

The Subscriber by such Subscriber’s acceptance of the Registrable Securities
agrees to cooperate with the Company as reasonably requested by the Company in
connection with the preparation and filing of the Registration Statement
hereunder; and




(c)

The Subscriber agrees that, upon receipt of any notice from the Company of the
happening of any event of the kind described in Section 3(g) or 3(h) above, the
Subscriber will immediately discontinue disposition of Registrable Securities
pursuant to the Registration Statement covering such Registrable Securities
until the Subscriber receives the copies of the supplemented or amended
prospectus contemplated by Section 3(g) or 3(h) and, if so directed by the
Company, the Subscriber shall deliver to the Company (at the expense of the
Company) or destroy (and deliver to the Company a certificate of destruction)
all copies in the Subscriber’s possession, of the prospectus covering such
Registrable Securities current at the time of receipt of such notice.




5.

Expenses of Registration.

(a)  All reasonable expenses incurred in connection with Registrations, filings
or qualifications pursuant to Section 3, including, without limitation, all
Registration, listing, and qualifications fees, printers and accounting fees,
the fees and disbursements of counsel for the Company shall be borne by the
Company.  A fee for a single counsel for Investor for the initial Registration
Statement and for each Additional Registration Statement covering the
Registrable Securities shall be borne by the Company.








7










(b)

Except as otherwise provided for in Schedule 5(b) attached hereto, the Company
nor any of its subsidiaries has, as of the date hereof, and the Company shall
not on or after the date of this Agreement, enter into any agreement with
respect to its securities that is inconsistent with the rights granted to
Investor in this Agreement or otherwise conflicts with the provisions hereof.
 Except as otherwise provided for in Schedule 5(b), the Company has not
previously entered into any agreement granting any registration rights with
respect to any of its securities to any person.  Except as otherwise provided
for in this Section 5, and without limiting the generality of the foregoing,
without the written consent of Investor, the Company shall not grant to any
person the right to request the Company to Register any securities of the
Company under the Securities Act unless the rights so granted are subject in all
respects to the prior rights in full of Investor set forth herein, and are not
otherwise in conflict or inconsistent with the provisions of this Agreement and
the other Transaction Documents.




6.

Indemnification.

After Registrable Securities are included in a Registration Statement under this
Agreement:




(a)

To the extent permitted by law, the Company will indemnify and hold harmless,
the Subscriber, the directors, if any, of such Subscriber, the officers, if any,
of such Subscriber, each person, if any, who controls the Subscriber within the
meaning of the Securities Act or the Exchange Act (each, an "Indemnified
Person"), against any losses, claims, damages, liabilities or expenses (joint or
several) incurred (collectively, "Claims") to which any of them may become
subject under the Securities Act, the Exchange Act or otherwise, insofar as such
Claims (or actions or proceedings, whether commenced or threatened, in respect
thereof) arise out of or are based upon: (i) any untrue statement or alleged
untrue statement of a material fact contained in the Registration Statement or
any post-effective amendment thereof or the omission or alleged omission to
state therein a material fact required to be stated therein or necessary to make
the statements therein not misleading, (ii) any untrue statement or alleged
untrue statement of a material fact contained in any preliminary prospectus if
used prior to the Subscription Date of such Registration Statement, or contained
in the final prospectus (as amended or supplemented, if the Company files any
amendment thereof or supplement thereto with the SEC) or the omission or alleged
omission to state therein any material fact necessary to make the statements
made therein, in the light of the circumstances under which the statements
therein were made, not misleading or (iii) any violation or alleged violation by
the Company of the Securities Act, the Exchange Act, any state securities law or
any rule or regulation under the Securities Act, the Exchange Act or any state
securities law (the matters in the foregoing clauses (i) through (iii) being
collectively referred to as  "Violations").  The Company shall reimburse the
Subscriber, promptly as such expenses are incurred and are due and payable, for
any reasonable legal fees or other reasonable expenses incurred by them in
connection with investigating or defending any such Claim.   Notwithstanding
anything to the contrary contained herein, the indemnification agreement
contained in this Section 6(a) shall not (i) apply to any Claims arising out of
or based upon a Violation which occurs in reliance upon and in conformity with
information furnished in writing to the Company by or on behalf of any
Indemnified Person expressly for use in connection with the preparation of the
Registration Statement or any such amendment thereof or supplement thereto, if
such prospectus was timely made available by the Company pursuant to Section
3(b) hereof; (ii) with respect to any preliminary prospectus, inure to the
benefit of any such person from whom the person asserting any such Claim
purchased the Registrable Securities that are the subject thereof (or to the
benefit of any person controlling such person) if the untrue statement or
omission of material fact contained in the preliminary





8










prospectus was corrected in the prospectus, as then amended or supplemented, if
such prospectus was timely made available by the Company pursuant to Section
3(b) hereof; (iii) be available to the extent such Claim is based on a failure
of the Subscriber to deliver or cause to be delivered the prospectus made
available by the Company; or (iv) apply to amounts paid in settlement of any
Claim if such settlement is effected without the prior written consent of the
 Company, which consent shall not be unreasonably withheld.  The Subscriber will
indemnify the Company, its officers, directors and agents (including legal
counsel) against any claims arising out of or based upon a Violation which
occurs in reliance upon and in conformity with information furnished in writing
to the Company, by or on behalf of such Subscriber, expressly for use in
connection with the preparation of the Registration Statement, subject to such
limitations and conditions set forth in the previous sentence.  Such indemnity
shall remain in full force and effect regardless of any investigation made by or
on behalf of the Indemnified Person or Indemnified Party.




(b)

Promptly after receipt by an Indemnified Person under this Section 6 of notice
of the commencement of any action (including any governmental action), such
Indemnified Person shall, if a Claim in respect thereof is to be made against
any indemnifying party under this Section 6, deliver to the indemnifying party a
written notice of the commencement thereof and the indemnifying party shall have
the right to participate in, and, to the extent the indemnifying party so
desires, jointly with any other indemnifying party similarly noticed, to assume
control of the defense thereof with counsel mutually satisfactory to the
indemnifying party and the Indemnified Person, as the case may be; provided,
however, that an Indemnified Person shall have the right to retain its own
counsel with the reasonable fees and expenses to be paid by the indemnifying
party, if, in the reasonable opinion of counsel retained by the indemnifying
party, the representation by such counsel of the Indemnified Person and the
indemnifying party would be inappropriate due to actual or potential differing
interests between such Indemnified Person and any other party represented by
such counsel in such proceeding.  In such event, the Company shall pay for only
one separate legal counsel for the Subscriber selected by the Subscriber.  The
failure to deliver written notice to the indemnifying party within a reasonable
time of the commencement of any such action shall not relieve such indemnifying
party of any liability to the Indemnified Person under this Section 6, except to
the extent that the indemnifying party is prejudiced in its ability to defend
such action.  The indemnification required by this Section 6 shall be made by
periodic payments of the amount thereof during the course of the investigation
or defense, as such expense, loss, damage or liability is incurred and is due
and payable.




7.

Contribution.

To the extent any indemnification by an indemnifying party is prohibited or
limited by law, the indemnifying party agrees to make the maximum contribution
with respect to any amounts for which it would otherwise be liable under Section
6 to the fullest extent permitted by law; provided, however, that (a) no
contribution shall be made under circumstances where the maker would not have
been liable for indemnification under the fault standards set forth in Section
6; (b) no seller of Registrable Securities guilty of fraudulent
misrepresentation (within the meaning of Section 11(f) of the Securities Act)
shall be entitled to contribution from any seller of Registrable Securities who
was not guilty of such fraudulent misrepresentation; and (c) contribution by any
seller of Registrable Securities shall be limited in amount to the net amount of
proceeds received by such seller from the sale of such Registrable Securities.








9










8.

Reports under Exchange Act.  With a view to making available to the Investor the
benefits of Rule 144 promulgated under the Securities Act or any other similar
rule or regulation of the SEC that may at any time permit the Investor to sell
securities of the Company to the public without registration ("Rule 144"), the
Company agrees to use its reasonable best efforts to:




(a)

make and keep public information available, as those terms are understood and
defined in Rule 144;




(b)

file with the SEC in a timely manner all reports and other documents required of
the Company under the Exchange Act;




(c)

furnish to the Investor so long as the Investor owns Registrable Securities,
promptly upon request, (i) a written statement by the Company that it has
complied with the reporting requirements of Rule 144, the Securities Act and the
Exchange Act, (ii) a copy of the most recent annual or quarterly report of the
Company and such other reports and documents so filed by the Company solely if
unavailable by EDGAR, and (iii) such other information as may be reasonably
requested to permit the Investors to sell such securities pursuant to Rule 144
without registration; and




(d)

at the request of any Investor of Registrable Securities, give its Transfer
Agent irrevocable instructions (supported by an opinion of Company counsel, if
required or requested by the Transfer Agent) to the effect that, upon the
Transfer Agent’s receipt from such Investor of:




(i) a certificate (a “Rule 144 Certificate”) certifying (A) that such Investor
has held the shares of Registrable Securities which the Investor proposes to
sell (the “Securities Being Sold”) for a period of not less than (1) year and
(B) as to such other matters as may be appropriate in accordance with Rule 144
under the Securities Act, and




(ii) an opinion of counsel acceptable to the Company (for which purposes it is
agreed that the initial Investor’s Counsel shall be deemed acceptable if such
opinion is not given by Company Counsel) that, based on the Rule 144
Certificate, Securities Being Sold  may be sold pursuant to the provisions of
Rule 144, even in the absence of an effective Registration Statement,








10










the Transfer Agent is to effect the transfer of the Securities Being Sold and
issue to the buyer(s) or transferee(s) thereof one or more stock certificates
representing the transferred Securities Being Sold without any restrictive
legend and without recording any restrictions on the transferability of such
shares on the Transfer Agent’s  books and records (except to the extent any such
legend or restriction results from facts other than the identity of the
Investor, as the seller or transferor thereof, or the status, including any
relevant legends or restrictions, of the shares of the Securities Being Sold
while held by the Investor).   If the Transfer Agent requires any additional
documentation at the time of the transfer, the Company shall deliver or cause to
be delivered all such reasonable additional documentation as may be necessary to
effectuate the issuance of an unlegended certificate.




9.

Miscellaneous.




(a)

Registered Owners.  A person or entity is deemed to be a holder of Registrable
Securities whenever such person or entity owns of record such Registrable
Securities.  If the Company receives conflicting instructions, notices or
elections from two or more persons or entities with respect to the same
Registrable Securities, the Company shall act upon the basis of instructions,
notice or election received from the registered owner of such Registrable
Securities.




(b)

Rights Cumulative; Waivers.  The rights of each of the parties under this
Agreement are cumulative.  The rights of each of the parties hereunder shall not
be capable of being waived or varied other than by an express waiver or
variation in writing.  Any failure to exercise or any delay in exercising any of
such rights shall not operate as a waiver or variation of that or any other such
right.  Any defective or partial exercise of any of such rights shall not
preclude any other or further exercise of that or any other such right.  No act
or course of conduct or negotiation on the part of any party shall in any way
preclude such party from exercising any such right or constitute a suspension or
any variation of any such right.




(c)

Benefit; Successors Bound.  This Agreement and the terms, covenants, conditions,
provisions, obligations, undertakings, rights, and benefits hereof, shall be
binding upon, and shall inure to the benefit of, the undersigned parties and
their heirs, executors, administrators, representatives, successors, and
permitted assigns.




(d)

Entire Agreement.  This Agreement contains the entire agreement between the
parties with respect to the subject matter hereof.  There are no promises,
agreements, conditions, undertakings, understandings, warranties, covenants or
representations, oral or written, express or implied, between them with respect
to this Agreement or the matters described in this Agreement, except as set
forth in this Agreement and in the other documentation relating to the
transactions contemplated by this Agreement.  Any such negotiations, promises,
or understandings shall not be used to interpret or constitute this Agreement.








11










(e)

Assignment.

The rights to have the Company register Registrable Securities pursuant to this
Agreement may be assigned by the Subscribers to any transferee, only if:  (a)
the assignment relates to not less than one million dollars ($1,000,000) of
Registrable Securities and the Transferee is an  Accredited Investor under
Regulation D not in competition with the Company; (b) the Company receives a
legal opinion in form and substance satisfactory to the Company that the
proposed transfer complies with federal and state securities laws and does not
adversely effect the validity of the transactions executed (or to be executed)
under this Agreement and the Purchase Agreement under federal and state
securities laws; (c)  the assignment requires that the Transferee be bound by
all of the provisions contained in this Agreement, and Subscriber, the Company
and the transferee or assignee (the "Transferee") enter into a written
agreement, which shall be enforceable by the Company against the Transferee and
by the Transferee against the Company, to assign such rights; and (d)
immediately following such transfer or assignment the further disposition of
such securities by the transferee or assignee is restricted under the Securities
Act and applicable state securities laws.  Prior to the assignment the company
shall have the right to perform its own due diligence regarding the assignee and
have the right to approve the assignment, provided that such approval shall not
be unreasonably withheld. In the event of any delay in filing or effectiveness
of the Registration Statement as a result of such assignment, the Company shall
not be liable for any damages arising from such delay, or the payments set forth
in Section 2(c) hereof.




(f)

Amendment.  Any provision of this Agreement may be amended and the observance
thereof may be waived (either generally or in a particular instance and either
retroactively or prospectively), only with the written consent of the Company
and Subscriber.  Any amendment or waiver effected in accordance with this
Section 9 shall be binding upon the Company and any subsequent Transferees.




(g)

Severability.  Each part of this Agreement is intended to be severable.  In the
event that any provision of this Agreement is found by any court or other
authority of competent jurisdiction to be illegal or unenforceable, such
provision shall be severed or modified to the extent necessary to render it
enforceable and as so severed or modified, this Agreement shall continue in full
force and effect.




(h)

Notices.  Notices required or permitted to be given hereunder shall be in
writing and shall be deemed to be sufficiently given when personally delivered
(by hand, by courier, by telephone line facsimile transmission, receipt
confirmed, or other means) or sent by certified mail, return receipt requested,
properly addressed and with proper postage pre-paid (i) if to the Company, at
its executive office and (ii) if to the Subscriber, at the address set forth
under its name in the Purchase Agreement, with a copy to its designated
attorney, or at such other address as each such party furnishes by notice given
in accordance with this Section 9(a), and shall be effective, when personally
delivered, upon receipt and, when so sent by certified mail, five (5) business
days after deposit with the United States Postal Service.








12










(i)

Governing Law.  This Agreement shall be governed by the interpreted in
accordance with the laws of the State of New York without reference to its
conflicts of laws rules or principles.  Each of the parties consents to the
exclusive jurisdiction of the federal courts of the State of New York in
connection with any dispute arising under this Agreement and hereby waives, to
the maximum extent permitted by law, any objection, including any objection
based on forum non coveniens, to the bringing of any such proceeding in such
jurisdictions.  Each of the parties hereby waives a trial by jury in any action,
proceeding or counterclaim brought by either of the parties hereto against the
other in respect of any matter arising out of or in connection with this
Agreement.




(j)

Consents.  The person signing this Agreement on behalf of each party hereby
represents and warrants that he has the necessary power, consent and authority
to execute and deliver this Agreement on behalf of that party.




(k)

Further Assurances.  In addition to the instruments and documents to be made,
executed and delivered pursuant to this Agreement, the parties hereto agree to
make, execute and deliver or cause to be made, executed and delivered, to the
requesting party such other instruments and to take such other actions as the
requesting party may reasonably require to carry out the terms of this Agreement
and the transactions contemplated hereby.




(l)

Section Headings.  The Section headings in this Agreement are for reference
purposes only and shall not affect in any way the meaning or interpretation of
this Agreement.




(m)

Construction.  Unless the context otherwise requires, when used herein, the
singular shall be deemed to include the plural, the plural shall be deemed to
include each of the singular, and pronouns of one or no gender shall be deemed
to include the equivalent pronoun of the other or no gender.




(n)

Execution in Counterparts. This Agreement may be executed in two or more
counterparts, each of which shall be deemed an original but all of which shall
constitute one and the same agreement.  This Agreement, once executed by a
party, may be delivered to the other party hereto by telephone line facsimile
transmission of a copy of this Agreement bearing the signature of the party so
delivering this Agreement.  A facsimile transmission of this signed Agreement
shall be legal and binding on all parties hereto.








13










IN WITNESS WHEREOF, the parties have caused this Agreement to be duly executed
by their respective officers thereunto duly authorized as of the day and year
first above written.




COMPANY:




GREENS WORLDWIDE INCORPORATED







By: /s/ R. Thomas Kidd

___________________________________

Name: R. Thomas Kidd

Title: President










SUBSCRIBER:




BRITTANY CAPITAL MANAGEMENT LIMITED










By:/s/ Barry W. Herman

_________________________________

Name: Barry W. Herman

Title: President and Director











14








